Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Currently, claims 1-4, 21-32 are pending in the instant application.  Claims 23-32 have been withdrawn from consideration as being drawn to a nonelected invention.  All the amendments and arguments have been thoroughly reviewed but were found insufficient to place the instantly examined claims in condition for allowance.  The following rejections are either newly presented, as necessitated by amendment, or are reiterated from the previous office action.  They represent the complete being presently applied to the instantly examined claims.  Response to arguments follow.  This action is FINAL
Claims 1-4 and 21-22 are under examination with regard to allelic imbalances and all 6 genomic locations.  Applicant originally elected position Teq1, chromosome 1, start position 171656124 to END, however the amendment to the claim canceled claims directed to the single species and the claims have been amended to the combination of 6 genomic locations.  As such the claims are being examined to the entire combination of 6 genomic locations and with regard to the originally elected allelic imbalance. 

Withdrawn Rejections

The rejection of claims 1-4 and 20-22 under 35 USC 112(a), first paragraph is withdrawn in view of the amendment to the claims with regard to written description of administering a vaccine. 
The rejection of claims 1-2 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujimoto et al. (US2011/0171632 A1) is withdrawn in view of the amendment to the claims.



Claim Rejections - 35 USC § 112- Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-4 and 21-22  is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. This rejection was previously presented and has been rewritten to address amendment to the claims. 
Claim 1 is indefinite over the recitation of genomic locations comprising Tel1q, chromosome 1, start position 171656124 to END, Tel lq, chromosome 1, start position 171656124 to END; Near Tel5q, chromosome 5, start position 137789519 to end position 158830819; 6q, chromosome 6, start position 65332657 to END; CDKN2A, chromosome 9, start position START to END; 10q, chromosome 10, start position START to END; 
and Tel 11q, chromosome 11, start position 82562486 to END.  It is unclear the allelic imbalance positions that is required to be determined for all 6 genomic locations recited within the claim.  For example, it is unclear if the claim is requiring the genomic location of Tel1q, the entire 
Response to Arguments
The response asserts that the office action is vague and does not refer to any identified misunderstanding of terms of art used by Applicant.  The response asserts that the references cited use the same terms and therefore inadequate legal basis for the rejection.  This response has been reviewed but not found persuasive.  The rejection clearly addressed the unclear recitation in the claims.  The rejection states that END is unclear it is unclear if the location of END is with respect to chromosome 1, 1q or some unstated end position within the human genome.  END is not an art recognized term and is not used in any of the cited references.  Additionally the rejection addresses that the claim requires an allelic imbalance by the recited genomic positions however the positions required for the claimed method is unclear as the comma separates terms with respect to chromosome positions however none of them are consistent.  The rejection addresses that for Tel1Q it is unclear if the AI is tel1Q, any position of 1q or any position within 171656124 and any END position the positions of which are relative to any HG build which vary depending on the HG build.  Additionally the rejection further addresses the indefiniteness of near tel5q as it is unclear what position is considered to be “near” 5q how many nucleotides, etc.  The rejection addresses that each of the genomic locations recited in the claim are indefinite and unclear and the rejection gives different interpretations of the location and reasons why the claims are indefinite because one of ordinary skill in the art would not know the metes and bounds of the allelic imbalance genomic locations required to be determined in the claim. For these reasons and reasons of record the rejection is maintained. 
Claim Rejections - 35 USC § 112-Description

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-4 and 21-22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This rejection was previously presented and is rewritten to address the amendment to the claims. 
The claimed methods are drawn to methods of treating a patient with melanoma by assaying DNA from a tissue sample from the individual, determining an allelic imbalance wherein the AI indicates a need for therapy, wherein the AI is determined by assaying the DNA at genomic locations comprising:  Tel1q, chromosome 1, start position 171656124 to END, Tellq, chromosome 1, start position 171656124 to END; Near Tel5q, chromosome 5, start position 137789519 to end position 158830819; 6q, chromosome 6, start position 65332657 to END; CDKN2A, chromosome 9, start position START to END; 10q, chromosome 10, start position START to END” 
The claims encompass any allelic imbalance at genomic location of Tel1q, chromosome  Near Tel5q, chromosome 5, start position 137789519 to end position 158830819; 6q, chromosome 6, start position 65332657 to END; CDKN2A, chromosome 9, start position START to END; 10q, chromosome 10, start position START to END.  When the claims are analyzed in light of the specification, the claims encompass a method which is directed to determining the presence of allelic imbalances which are not structurally defined but which are functionally associated with melanoma need for therapy.  
In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been described by their complete structure.  The specification does not provide the structural requires of the genomic location of the allelic imbalances.  The specification does not provide a representative number of allelic imbalances in melanoma patients and further treating patients with the claimed AI at the genomic location.  While the specification discloses generically allelic imbalances at genomic location of Tel1q, chromosome 1, start position 171656124 to END, Tel lq, chromosome 1, start position 171656124 to END; Near Tel5q, chromosome 5, start position 137789519 to end position 158830819; 6q, chromosome 6, start position 65332657 to END; CDKN2A, chromosome 9, start position START to END; 10q, chromosome 10, start position START to END, the specification does not disclose the database source or version of the chromosome sequence nor does the specification disclose the structural requirements of Tel1q, near5q, “START” or “END”.  While the specification does recite Telq1, chromosome 1, start position 171656124 to END there is no structural definition of what this entails.  The specification does not define Tel1q, near Tel5q, Tel11q, START nor END.  The specification does not teach the chromosome positions other than the recitation of the number 171656124, 137789519, 
In the instant case, while the specification provides analysis of allelic imbalance in melanoma patients however the specification does not structurally define the positions of the allelic positions.  The specification does not provide any characteristics that would allow one to identify a therapy in need thereof by analysis of allelic imbalances or identify the structural requirements of AI at genomic location of Tel1q, chromosome 1, start position 171656124 to END, Tel lq, chromosome 1, start position 171656124 to END; Near Tel5q, chromosome 5, start position 137789519 to end position 158830819; 6q, chromosome 6, start position 65332657 to END; CDKN2A, chromosome 9, start position START to END; 10q, chromosome 10, start position START to END.   The specification has not provided any description as to which critical structures are required for the claimed genomic locations. The specification does not disclose any allelic imbalances that are indicative of a need for therapy. 
Therefore the genus is drawn to a large number of potential genomic locations and when the claims are analyzed in light of the specification, the instant invention encompasses having one or more of an enormous and wide variety of nucleic acids.  Allelic imbalances of such a large genus have not been adequately described by the instant specification.  

	 
Applicants' attention is directed to the decision in In re Shokal, 113 USPQ 283 
(CCPA 1957) wherein is stated:

It appears to be well settled that a single species can rarely, if ever, afford sufficient support for a generic claim. In re Soll, 25 C.C.P.A. (Patents) 1309, 97 F.2d 623, 38 USPQ 189; In re Wahlforss et al., 28 C.C.P.A. (Patents) 867, 117 F.2d 270, 48 USPQ 397. The decisions do not however fix any definite number of species which will establish completion of a generic invention and it seems evident therefrom that such number will vary, depending on the circumstances of particular cases. Thus, in the case of small genus such as the halogens, consisting of four species, a reduction to practice of three, or perhaps even two, might serve to complete the generic invention, while in the case of a genus comprising hundreds of species, a considerably larger number of reductions to practice would probably be necessary.

	As the specification does not disclose a representative number of allelic imbalances in a structurally undefined genomic location, one of skill in the art would conclude that applications were not in possession of the claimed genus of methods of treatment of melanoma by analysis of allelic imbalances of the claimed genomic locations.  
Thus, having considered the breadth of the claims and the provisions of the specification, it is concluded that the specification does not provide adequate written description for the claims.
Response to Arguments
The response asserts that claims were rejected concerning the terms immunotherapy and vaccine and the claims have been clarified as amended.  This response has been reviewed but not found persuasive.  The rejection was directed to both immunotherapy and vaccine therapy as well as the recitation of allelic imbalances of the claimed 6 genomic locations that are not structurally defined in the instant specification and that specification does not describe the nucleic acid and allelic imbalances of the claimed genomic locations that indicate a need for therapy.  As addressed in the previous rejection and reiterated above, the instant specification does not provide any sequences for the claimed genomic location. Further, the art does not provide guidance to sufficiently describe the claimed genomic locations in melanoma in need for therapy.   The claims therefore encompass a structurally undefined genomic location for assaying AI and that indicate a need for therapy which are not disclosed in the specification. Thus, having considered the breadth of the claims and the provisions of the specification, it is concluded that the specification does not provide adequate written description for the claims.  For these reasons and reasons of record the rejection is maintained. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trolet (IOVS, June 2009, Vol 50, pp. 2572-2580).  This rejection was previously presented and has been rewritten to address the amendment to the claims. 
Trolet teaches ocular tumor samples were obtained from patients.  Trolet teaches the patients were treated by enucleation (removal of melanoma) (claim 21, as amended requires excising a layer of tissue beneath melanoma, enucleation).  Trolet teaches assaying DNA from tissue samples by genome-wide DNA microarray and sequenced (AI is calculated using an array of SNPs previously identified in melanoma tumor samples) (see Array CGH) (claim 3-4).  Trolet teaches a gain of 1q (see pg. 2576) (genomic location comprising chromosome 1).  Trolet therefore teaches determining an allelic imbalances including 6q and 1q (see pg 2573 and pg 2575) by determining an AI for the individual from assaying DNA from a tissue sample genomic locations of 1q, 5q, 6q, CDKNA, 10q and 11q.  It is noted that the claim does not require detecting an AI at each of the genomic location only that some region of the recited genomic locations is assayed.  As addressed in the 112(b) rejection above the recitation of the genomic location is indefinite and for the purposed of this rejection has been interrupted to include determining an AI by assaying any genomic location comprising  1q, 5q, 6q, CDKNA, 10q and 11q.  The teachings of Trolet encompass assaying genomic locations comprising 1q, 5q, 6q, CDKNA, 10q and 11q as Trolet teaches whole genome DNA microarray which will include assaying DNA at the claimed genomic locations.  
Response to Arguments
The response on page 8 of the remarks mailed 02/09/2021 that Trolet does not disclose all the limitations of the claim.  The response asserts that Trolet does not disclose assaying the DNA at the genomic locations recited in claim 1.  This response has been thoroughly reviewed 
Claims 1-2, 4 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gast (Genes, Chromosomes, Cancer, 2010, 49:733-745).  This rejection is newly presented necessitated by the amendment  to the claims. 
Gast teaches DNA microarray based CGH to identify alterations in melanoma.  Gast teaches obtaining DNA from cell lines, PBMC, and three tumor tissues of confirmed melanoma of the skin and mucosa (see cell lines and patient data) (claim 2) (removal of melanoma).    Gast teaches genotyping was performed using 250k StyI SNP array human mapping 500K array set and teaches calculation of SNP CN and LOS from mapping arrays genotypes data (see SNP array experiments and data analysis).  Gast teaches AI in CDKN2A (see table 1).  Gast therefore teaches determining an allelic imbalances including CDKN2A by determining a LOH for the individual from assaying DNA from a tissue sample genomic locations of 1q, 5q, 6q, CDKNA, 10q and 11q.  By performing the genotyping using the 500K SNP array, the assay include . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Trolet (IOVS, June 2009, Vol 50, pp. 2572-2580) in view of Jack et al (Surgical Oncology, 2006, vol 15, 13-24).  This rejection was previously presented and has been rewritten to address the amendment to the claims. 


	Jack teaches therapies for treating melanoma.  Jack teaches that after metastatic workup is complete some physicians advocate for a watchful waiting period during which the patient is closely followed in order to ensure that no new lesions appear (See page 14, 2nd column).  Jack teaches that patients do better when spared the immunosuppression and other deleterious side effects of chemotherapy while awaiting resection of metastatic lesions.  Jack further teaches that even in stage IV disease an important caveat is still watchful waiting period in order to ensure that surgical excision of metastatic disease is indicated (see pg. 15, 1st column). 
Given Trolet and Jack teach methods for treating melanoma, it would have been prima facie obvious to the ordinary artisan at the time the invention was made to include additional known treatment methods as taught by Jack in the method of treating melanoma as taught by Trolet. The skilled artisan would have been motivated to include watchful waiting for melanoma patients, including metastatic melanoma patients taught by Trolet because Jack teaches that watchful waiting allows for patients to do better when spared the immunosuppression and other deleterious side effects of chemotherapy.   Additionally the skilled artisan would have a .   
Response to Arguments
The response asserts that Trolet and Jack do not disclose or suggest all the limitation of the claimed invention and do not disclose or suggest assaying DNA at the genomic locations recited in the claims.  This rejection has been reviewed but not found persuasive.  As addressed in the response for Trolet, Trolet does teach assaying DNA at the claimed genomic locations as Trolet teaches genome wide array hybridization and therefore encompasses analysis of each of the claimed genomic locations.  As such Trolet in view of Jack render obvious the claimed invention. 

Claims 22 is rejected under 35 U.S.C. 103 as being unpatentable over by Gast (Genes, Chromosomes, Cancer, 2010, 49:733-745) in view of Jack et al (Surgical Oncology, 2006, vol 15, 13-24).  This rejection is a new grounds of rejection, necessitated by the amendment to the claims. 
Gast teaches DNA microarray based CGH to identify alterations in melanoma.  Gast teaches obtaining DNA from cell lines, PBMC, and three tumor tissues of confirmed melanoma of the skin and mucosa (see cell lines and patient data) (claim 2) (removal of melanoma).    Gast teaches genotyping was performed using 250k StyI SNP array human mapping 500K array set and teaches calculation of SNP CN and LOS from mapping arrays genotypes data (see SNP array experiments and data analysis).  Gast teaches AI in CDKN2A (see table 1).  Gast therefore teaches determining an allelic imbalances including CDKN2A by determining a LOH for the 

	Jack teaches therapies for treating melanoma.  Jack teaches that after metastatic workup is complete some physicians advocate for a watchful waiting period during which the patient is closely followed in order to ensure that no new lesions appear (See page 14, 2nd column).  Jack teaches that patients do better when spared the immunosuppression and other deleterious side effects of chemotherapy while awaiting resection of metastatic lesions.  Jack further teaches that even in stage IV disease an important caveat is still watchful waiting period in order to ensure that surgical excision of metastatic disease is indicated (see pg. 15, 1st column). 
Given Gast and Jack teach methods for treating melanoma, it would have been prima facie obvious to the ordinary artisan at the time the invention was made to include additional known treatment methods as taught by Jack in the method of treating melanoma as taught by Gast. The skilled artisan would have been motivated to include watchful waiting for melanoma patients, including metastatic melanoma patients taught by Gast because Jack teaches that watchful waiting allows for patients to do better when spared the immunosuppression and other deleterious side effects of chemotherapy.   Additionally the skilled artisan would have a reasonable expectation of success that watchful waiting could be included in the treatment methods of Gast because Gast teaches analysis of melanoma and Jack teaches that watchful waiting is known procedure advocated by physicians for melanoma.   


Conclusion
No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAE L BAUSCH whose telephone number is (571)272-2912.  The examiner can normally be reached on M-F 11am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAE L BAUSCH/Primary Examiner, Art Unit 1634